     Case 5:18-cv-00267-TKW-MJF Document 105 Filed 01/25/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

TARVIS WILSON,

      Plaintiff,

v.                                               Case No. 5:18cv267-TKW-MJF

HARRELL, et al.,

     Defendants.
______________________________/

                                       ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 98) and Plaintiff’s objections (Doc. 103).          Upon due

consideration of the Report and Recommendation, and based on my de novo review

of the issues raised in the objections pursuant to Fed. R. Civ. P. 72(b)(3), I agree

with the magistrate judge’s determination that Plaintiff’s motion for a temporary

restraining order and a preliminary injunction should be denied.

      Accordingly, it is ORDERED that:

      1.    The Report and Recommendation is adopted and incorporated by

            reference in this Order.

      2.    Plaintiff’s motion for a temporary restraining order and a preliminary

            injunction (Doc. 41) is DENIED.
Case 5:18-cv-00267-TKW-MJF Document 105 Filed 01/25/21 Page 2 of 2




 DONE and ORDERED this 25th day of January, 2021.

                         T. Kent Wetherell, II
                        T. KENT WETHERELL, II
                        UNITED STATES DISTRICT JUDGE




                                2
